Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to application No.  16/441,800, filed on 6/14/2019. Claims 1-27 are currently pending and have been examined. Claims 1-27 have been rejected as follow,

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7 and 22  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As to claims 7 and  22, they contain the trademark/trade names Apple…etc.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or 
 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-27 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The claims has been amended and Examiner’s  analysis is presented below in all the claims.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. A multispace parking pay station (Examiner interprets as apparatus).
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  c) generating … instructions to print a payment verification for the parking customer”. 
generating…” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for augmenting location or event or parking access to access parking and good and services. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as,
“a) receiving a unique identifier associated with a parking customer, the parking customer having executed a mobile payment for parking in a space associated with the pay station;  b) a software module transmitting the unique identifier and querying with the unique identifier to identify the parking customer and verify the mobile payment; and sending instructions to print a payment verification for the parking customer”
These are limitations toward accessing or sending or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“multispace parking pay station”, from the instant disclosure, 
“[054] Referring to Fig. 4, in a particular embodiment, a multispace parking pay station 400
comprises multiple modules, such as, a first module 401, a second module 402, a third module 403,
and a fourth module 404, shown in Fig. 4 as from the top to bottom, respectively. The first module
401 comprises a solar panel 405 and provides energy to the multispace parking pay station 400. A
battery (not shown) can provide additional energy to the multispace parking pay station 400 as well.
The battery can be charged by the solar panel 405. The second module 402 comprises a front panel
406, a display 410, an intuitive keypad 415, a card reader 420, an input keypad 435, a coin slot 440, a printer 445, a tap-to-pay display 450, a lock-and-key mechanism 455, and a sensor 460”, paragraph 54.

“at least one processor, a memory, a communications element, a printer, and a computer program”, from the instant disclosure, see paragraph 54.

“…In some cases, the application further comprises a software module determining an advertisement
appropriate for the customer. In some cases, the advertisement is determined based, at least in part
by, the identity of the customer, a transaction history of the customer, the location of the pay station,
the time of day, the day of the week, current promotions offered by nearby vendors, or a combination
thereof. In some cases, the advertisement is printed on the payment verification. In some cases, the
advertisement is presented on a display of the pay station. In some cases, the advertisement is
presented on a display of a mobile device of the customer”, paragraph 31.
“to a central parking management server”, from the instant disclosure, 
“[098] In some cases, the parking pay station may communicate to query the central parking
management server with the unique identifier to identify the parking customer. In some cases, the
identification of the parking customer includes identification of a registered user ID, account, one or
more payment methods, one or more vehicles associated therewith, and information associated with
the vehicles, such as VIN numbers, license plates, model, make, color, or other information. After a
registered account is identified at the central parking management sever, other information
associated with the registered account may be used to facilitate parking data entry and payment for
parking….”, paragraph 98-99.
These elements are recited in a very generic way. The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“multispace parking pay station”, “at least one processor, a memory, a communications element, a printer, and a computer program”, “a software module”, “to a central parking management server”, amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic computer components, software and  data components  cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the  limitations: “multispace parking pay station”, “at least one processor, a memory, a communications element, a printer, and a computer program”, “a software module”, “to a central parking management server”, were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as:
“a) receiving a unique identifier associated with a parking customer, the parking customer having executed a mobile payment for parking in a space associated with the pay station;  b) a software module transmitting the unique identifier and querying with the unique identifier to identify the parking customer and verify the mobile payment; and sending instructions to print a payment verification for the parking customer”.These are limitations toward accessing or receiving data (gathering data). Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements 
“multispace parking pay station”, “at least one processor, a memory, a communications element, a printer, and a computer program”, “a software module”, “to a central parking management server”, are anything other than a generic computer component, and the buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);  and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, court decisions cited in MPEP 2106.05(d)(II) indicate that merely computer receives and sends information over a network and a computer storing and retrieving information in memory, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “multispace parking pay station”, “at least one processor, a memory, a communications element, a printer, and a computer program”, “a software module”, “to a central parking management server”,  limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 13: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.

Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 14: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a parking payment platform (Examiner interprets as a system).
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
In addition the Examiner analyses supplementary elements in the claim  in view of the instant disclosure:  
“at least one mobile processor”, from the instant disclosure, 
“[007] In another aspect, disclosed herein are parking payment platforms comprising: at least one
mobile processor configured to provide a mobile payment application comprising a software module
executing a mobile payment for parking in a parking space; and a multispace parking pay station
comprising: a software module receiving a unique identifier associated with a parking customer, the
parking customer having executed a mobile payment for parking in a space associated with the pay
station via the mobile payment application; a software module transmitting the unique identifier to a
central parking management server and querying the central parking management server with the
unique identifier to identify the parking customer and verify the mobile payment; a software module
determining an advertisement appropriate for the parking customer; and a software module
generating and sending instructions to the printer to print a payment verification for the user, the
payment verification comprising the advertisement….”, paragraph 7.
“mobile payment application”, from the instant disclosure,
“a mobile payment application comprising a software module executing a mobile payment for parking in a parking space; and a multispace parking pay station comprising: a software module receiving a unique identifier associated with a parking customer, the parking customer having executed a mobile payment for parking in a space associated with the pay station via the mobile payment application; a software module transmitting the unique identifier to a central parking management server and querying the central parking management server with the unique identifier to identify the parking customer and verify the mobile payment; a software module determining an 

The Examiner gives the broadest reasonable interpretation. The additional elements in the claim  are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 15: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a parking payment platform (Examiner interprets as a system).
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 16: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a pay station (Examiner interprets as an apparatus).
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible
Dependent claims 2-12, and 17-27, the claims recite elements such as “pay station is associated with 2 to 100 parking spaces”; “the unique identifier is…”;” receives the unique identifier via optical scanning, reading a magnetic strip, entry via a keypad, near field communication signal”; “mobile payment is made via Apple Pay, Samsung Pay, Google Wallet, or a dedicated mobile application”; “payment verification is a receipt”; “advertisement appropriate for the parking customer”, etc. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-18, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20130262275 (Outwater) in view of US PG. Pub. No. 20090177580 (Lowenthal).

As to claims 1, 13, 14, 15 and 16, Outwater discloses  a multispace parking pay station comprising: at least one processor, a memory, a communications element,  and a computer program including instructions executable (“…One can register a vehicle at a multi-space pay station..”, paragraph 5.
“… [0039] The present invention presents an efficient, Internet-based solution to parking. It allows customers great flexibility in choosing parking access options, and goods and services at chosen locations and it is compatible with current parking facilities such as pay-and-display, gate entry, other types of pay stations,…”, paragraph 39)  by the at least one processor to create an application comprising: 
a) a software module receiving a unique identifier associated with a parking customer, the parking customer having executed a mobile payment for parking in a space associated with the pay station;
 b) a software module transmitting the unique identifier to a central parking management server and querying the central parking management server with the unique identifier to identify the parking customer and verify the mobile payment
(“an identifier that is typically a license plate number”, paragraph 3.
identification number (PIN), which adds a level of security in addition to biometrics. Therefore, security will be enhanced based on the traditional triple security protections of "who you are (as determined by the biometric device), what you have (the smartphone), and what you know (the PIN)." Authentication can be used to pre-register license plates (or other identifications linked to a vehicle…”, paragraph 6.
“vehicle ID and owner ID”, paragraphs 7-8 and 12); and
 c) a software module generating and sending instructions to a payment verification for the parking customer
(“… [0082] FIG. 9 shows a possible authentication message, which may constitute a receipt for a transaction, containing…”, paragraph 82 and Fig. 9).

Although, Outwater discloses  
(0025] FIG. 9 shows a possible receipt or authentication message, regarding a particular transaction, which may contain a fingerprint. a set of voice parameters, or other biometric authentication to allow a user to demonstrate that he is an authorized person”, paragraph 25. Outwater does not expressly disclose
a printer and sending instructions to the printer to print.

However, Lowenthal discloses a payment station 135 in Figs. 2 and 6, with a printer 1355. Further, “…The printer 1355 is used for printing receipts, when requested by
printer 1355 may also be used to print receipts for displaying in the electric vehicle 150 to show that recharging and/or parking is properly permitted….”, paragraph 59).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lowenthat’s teaching with the teaching of  Outwater. One would have been motivated to  provide technical ability 
to combine the elements as claimed and the results of the combination are predictable,  consequently, known variations or principles would meet the difference between the claimed invention and the prior art and the implementation would have been predictable (see  for example “…The receipt 900, or the like, should be sufficient for a user to access the goods, services, etc., for which the transaction has been generated. A
clerk at store 711 can review the receipt, or the receipt can remind the user how and where to complete the transaction. Receipt 900 may be printed from a web site, or email, or be presented by an application on the display of smartphone 3…”, paragraph 82 of Outwater).

As to claim 13, it comprises the same limitations than claim 1 above therefore is rejected in similar manner. Further, the claim comprises
c) querying, by the pay station, the central parking management server with the unique identifier to identify the parking customer and verify the mobile payment
the secure reservation or permit database 8, in accordance with various embodiments. One identifier is a state-issued (or other authority-issued) license plate number 9 and the issuing authority (e.g., state, country) 10. The entry 22 generally represents a single reservation. A particular customer can make any number of such reservations. The entry 22, for example, identifies a parking type (i.e., parking privilege or parking class) 11, which may include an attribute (or attributes), such as one or more of the locations (e.g., near a building, in a shopping or entertainment district, or in the city), the nature of parking (e.g., on-street or off-street), the time (i.e., which days by date like the 12th or which days by name like M-F, which hours, and which months), or other attributes, such as an event….The customer may add another identifier (not shown) such as for a wireless device that could be used to authenticate purchase of goods and services at a location. The database entry 22 shown in FIG. 2 is presented for example only. Also, various entries for the same customer, same vehicle, or any other relationship, such as guest status, can be connected or related as is known in the database art. Any type of queries may be made against these database entries. Another example database structure is shown in FIGS. 8A, 8B, and 9,...”, paragraph 32 and Figs. 1-2, 8A, 8B, and 9.
“…The process is entered 410 by identifying 420 a license plate of a parked vehicle. …. Once the license number and parking type are ascertained, a query 413 can be made against the secure reservation or permit database 8…”, paragraph 40 and Fig. 4).
As to claim 14, it comprises the same limitations than claim 1 above therefore is rejected in similar manner. Further, the claim comprises
iii) a software module determining an advertisement appropriate for the parking customer;
(Outwater  discloses, “…[0024] FIG. 8B shows a further portion of the example schema, for tracking vendors, products, locations, and offers also related to the transactions. ..”, paragraph 24 and Fig. 8B.
See also “…The webpage 5 can offer a variety of parking options within a city or several cooperating cities for on-street and off-street parking. The web page can also offer goods and services tied to a location or event…”, paragraph 29 and Fig. 1) ;

As to claim 15, it comprises the same limitations than claim 1 above therefore is rejected in similar manner. Further, the claim comprises
Outwater  discloses, a parking payment platform (“…One can register a vehicle at a multi-space pay station..”, paragraph 5), comprising: 
a) a central parking management server (element 4 in Fig. 1) configured to provide a parking payment application comprising a software module allowing a parking customer to create an account and associate one or more license plates with the account
(“…   [0013] In the plate shopping registration process of the present invention, which can take place online, the account owner can register and correlate his phone numbers, his license plates, credit and other payment accounts. Further, the owner can create a 
“ [0023] FIG. 8A shows a portion of an example database schema suitable for the present invention, the portion being for tracking accounts, users, mobile phones, license plates, and payment methods and transactions that relate to them”, paragraphs 13 and 23); 
b) a multispace parking pay station (“…One can register a vehicle at a multi-space pay station..”, paragraph 5) comprising:
 i) a communications element (element 2 in Fig. 1); 
ii) a software module receiving an identifier associated with the parking customer or the account
(“an identifier that is typically a license plate number”, paragraph 3.
“…These devices will be tied to the customer in various ways, including a personal identification number (PIN), which adds a level of security in addition to biometrics. Therefore, security will be enhanced based on the traditional triple security protections of "who you are (as determined by the biometric device), what you have (the identifications linked to a vehicle…”, paragraph 6.
“vehicle ID and owner ID”, paragraphs 7-8 and 12); 
iii) a software module querying (see element 610 in Fig. 6), via the communications element, the central parking management server with the identifier to identify the account and the one or more license plates associated with the account 
(“accept registration of user, license plate and payment method” element 1011 in Fig. 10));
iv) a software module receiving, via the communications element, the one or more license plates associated with the account 
(see ”accept license plate”, element 311 in Fig. 3);
v) a software module presenting an interface allowing the parking customer to select one of the one or more license plates
 (“…Each plate record contains a UserID field to form plate-of relationship 842 with a particular user…”, paragraph 70 and Fig. 8A. see also Fig. 10); and 
vi) a software module automatically requesting, via the communications element, the central parking management server to execute a payment for the parking customer, the payment for parking a vehicle with the selected license plate (element 1013 in Fig. 10). 
As to claim 16, it comprises the same limitations than claim 1 and 15 above therefore is rejected in similar manner. 

The Examiner notes that  the claims contain  recitation such as “…to.. for …” clauses, they are considered but given little patentable weight because the recitation includes intended use recitation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP § 2111.04). The reference is provided for the purpose of compact prosecution.
Next, claim 15 includes recitation such as “allowing…”, not only is not positively recited limitation but also the term “allow” is not defined by the specification. It does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since this limitation is so broad,  it is not defining a specific function or process to perform and it is not limiting the steps of the independent claim. Examiner interprets it as  intended use, “…allows a parking customer…”, the customer  has the option or ability to create an account but it is not clear if he/she is doing it.  Accordingly, little patentable weight is given to claim language that is for intended use as “allowing…” in the claim.  
The claim interpretation principles in this paragraph apply to all examined claims currently pending. Unless expressly noted otherwise by the Examiner.

As to claims 2, 3 and 18, Outwater discloses  
wherein the pay station is associated with 2 to 100 parking spaces
multi-space pay station so that a license plate is matched to a particular parking spot for a particular duration…”, paragraph 5. “…[0010] The present invention relates to an Internet-based system and method for reserving parking spaces, either general parking, or parking spaces with special attributes, including one or more kinds of location (near a building, in a district, in the city, near to or in view of an event), the nature of parking (on -street or off -street), the time (which days by date like the 12th or which days by name like M-F, which hours, and which months) or features (a space with charging capability for electric vehicles or hybrids, handicapped, or close to exit), based on price, and using a license plate number as a vehicle identification [Examiner interprets as 2 or multiple spaces]…”, paragraph 10).
wherein the communications element is a wireless communications element
(“(0029] FIG. 1 is a block diagram of a system for providing Internet-based registration of a vehicle license plate and creation of reservations and/or other transactions, in accordance with various embodiments. A customer 1 accesses the Internet  2 with a terminal, smart-phone, or other device 3 (also referred to as user device) to enter information regarding the license plate( s) to be registered and the goods and/or services offered at a target location to be reserved….”, paragraph 29 and Fig. 1).
As to claims 5, 6, 7, 8, 9, 20, 21, 22, 23,  and 24, Outwater discloses  
wherein the unique identifier is credit card information, driver license information, license plate information, a transaction identifier, or an identifier associated with a mobile device of the parking customer 
license plate number 311 as an identifier. Other identifiers can be added at 311, such as a smart phone number and a PIN and a special phrase and a voice pattern, or other biometric values, such as a fingerprint….”, paragraph 33 and Fig. 3 ).
wherein the pay station receives the unique identifier via optical scanning, reading a magnetic strip, entry via a keypad, near field communication signal, or a combination thereof
(“ 8. A system for license plate registered shopping comprising
a sensor at a merchant location for recognizing a license plate, a server remote from said merchant location in network communication with said sensor, a database accessible to said server, a payment service, said server also in network communication with said payment service, wherein said server executing a stored program is adapted to store a license plate number, an associated biometric authentication and an associated account number from said payment service,…”, claim 8 of Outwater.
See also “…Toll facilities that communicate with transponders in vehicles are well known…”, paragraph 7).
wherein the mobile payment is made via Apple Pay, Samsung Pay, Google Wallet, or a dedicated mobile application provided by the manufacturer of the pay station or the operator of the parking spaces associated with the pay station
Payment can be made with the account corresponding to a credit card 7, PAYPAL™, an online payment service by PayPal, Inc. of San Jose, Calif., (not shown), or by any other means for credit or debit, including loyalty programs and discount coupons, over the Internet 2….:, paragraph 30. 
See also “…type the license plate number into a smart-phone application, to get an instant response as to the parking types paid for that license plate…”, paragraph 41 ),
wherein the payment verification is a receipt, an expense report, or a replacement receipt
(“(0025] FIG. 9 shows a possible receipt or authentication message, regarding a particular transaction…”, paragraph 25 and Fig. 9).
wherein the payment verification is utilized in a pay-and-display parking regime
(“… [0039] The present invention presents an efficient, Internet-based solution to parking. It allows customers great flexibility in choosing parking access options, and goods and services at chosen locations and it is compatible with current parking facilities such as pay-and-display, gate entry, other types of pay stations,…”, paragraph 39).
As to claims 10, 11, 12, 25, 26 and 27, Outwater discloses  
wherein the application further comprises a software module determining an advertisement appropriate for the parking customer
offers also related to the transactions. ..”, paragraph 24 and Fig. 8B.
See also “…The webpage 5 can offer a variety of parking options within a city or several cooperating cities for on-street and off-street parking. The web page can also offer goods and services tied to a location or event…”, paragraph 29 and Fig. 1) ;
wherein the advertisement is determined based, at least in part, by an identity of the parking customer, a parking history of the parking customer, a transaction history of the parking customer, a location of the pay station, a time of day, a day of the week, one or more current promotions offered by nearby vendors, or a combination thereof
(“…[0024] FIG. 8B shows a further portion of the example schema, for tracking vendors, products, locations, and offers also related to the transactions. ..”, paragraph 24 and Fig. 8B.
“   [0034] The webpage 5 presented to the customer 1 during the reservation process 300 generally displays a menu or set of menus. The menus can include multiple levels of parking types based on different attributes, such as one or more of the location (e.g., near a building, in a district, at an event, or in the city), the nature of parking (e.g., on-street or off-street), the time (i.e., which days by date like the 12th or which days by name like M-F, which hours, and which months), or other attributes along with special features such as being part of a loyalty or discount group, or electric vehicle charging, handicapped, close to exit, or other features. Menus can be These menus can be shown in order to also offer convenient access to goods and services by virtue of license plate recognition alone, or, when required by policy, augmented by another form of ID, for example, one based on a designated wireless device and verification through communication with a remote secure database”, paragraph 34)
wherein the advertisement is printed on the payment verification, presented on a display of the pay station, or presented on a display of a mobile device of the parking customer
(“   [0034] The webpage 5 presented to the customer 1 during the reservation process 300 generally displays a menu or set of menus. The menus can include multiple levels of parking types based on different attributes, such as one or more of the location (e.g., near a building, in a district, at an event, or in the city), the nature of parking (e.g., on-street or off-street), the time (i.e., which days by date like the 12th or which days by name like M-F, which hours, and which months), or other attributes along with special features such as being part of a loyalty or discount group, or electric vehicle charging, handicapped, close to exit, or other features. Menus can be brought up on demand and can represent a hierarchy or family of callable menus. There can be trees of menus at various levels that are made visible as required. These menus can be shown in order to also offer convenient access to goods and services by virtue of license plate recognition alone, or, when required by policy, augmented by another form of ID, for example, one based on a designated wireless device and verification through communication with a remote secure database”, paragraph 34).
As to claim 17, Outwater discloses  
wherein the admission is for an event, an activity, service, or transportation
(“ [0010] The present invention relates to an Internet-based system and method for reserving parking spaces, either general parking, or parking spaces with special attributes, including one or more kinds of location (near a building, in a district, in the city, near to or in view of an event), paragraph 10 and 12).
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20130262275 (Outwater) in view of US PG. Pub. No. 20090177580 (Lowenthal) in view of US PG. Pub. No. 20170262882 (shina).
As to claims 4 and 19, Outwater discloses  
“…The receipt 900, or the like, should be sufficient for a user to access the goods, services, etc., for which the transaction has been generated. A clerk at store 711 can review the receipt, or the receipt can remind the user how and where to complete the transaction. Receipt 900 may be printed from a web site, or email, or be presented by an application on the display of smartphone 3…”, paragraph 82 of Outwater.  Outwater does not expressly disclose but Shina discloses   
wherein the printer is a two-sided printer

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shina’s teaching with the teaching of  Outwater. One would have been motivated to  provide technical ability  to combine the elements as claimed and the results of the combination are predictable,  consequently, known variations or principles would meet the difference between the claimed invention and the prior art and the implementation would have been predictable (see  for example “…Described are systems, media, and methods for providing advertisers access to ad space on printed and electronic receipts and electronic displays at the point of sale”, Shina abstract). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        4/22/2021